Cooper, C. J.,
delivered the opinion of the court.
The court erred in instructing the jury (1) that if the plantation of Mrs. Pigg was cultivated by her husband on his own account, and that Gross had notice thereof, it should find for *289the defendant; (2) that if Gross had no notice, it should find in his favor for plantation, and not family supplies, giving defendant credit for payments made out of the proceeds of the crops grown on her place.
There is no evidence upon which the first charge could rest. It is true Mr. Pigg states that he was carrying on the place on his own account, of which Gross had notice. But how he was conducting the business is not definitely shown by his testimony, and is so shown by that of Mrs. Pigg. She testified that ‘ ‘ she was the owner of the plantation ran and controlled by her husband during the year 1892; that her said husband just took control of the plantation and managed it, and made crops and bought supplies without any agreement or contract between them about the matter.” This is the usual conduct of men whose wives own plantations, and is precisely the course of business which makes the husband the statutory agent of the wife. Code, § 2293.
If Gross had no notice that the husband was transacting business on his own account with the property of his wife, under contract with her, he was her agent, and she was liable for all goods bought by him within the scope of his agency, and the fact that some of the goods were not devoted to the business transacted by.him as agent of his wife, does not relieve her from liability.
This case is covered in all its phases by the decision in Porter & Macrae v. Staten, 64 Miss., 421.

Reversed.